Roe, C. J. This cause coming on to be heard on Claimant’s motion for summary judgment, it appearing that due notice has been given, and the Court being fully advised in the premises; By way of answer to the complaint filed in this action the Respondent states that the Department of Children and Family Services and Dalia Juskys are not proper parties to this proceeding. Inasmuch as the Court of Claims does not have jurisdiction over individuals in a claim such as this she is hereby stricken as a Respondent. Further, the Department of Children and Family Services and the State of Illinois, for all practical purposes, are one and the same. However, as a matter of form the Department of Children and Family Services, as a separate entity, should also be stricken as a named Respondent and hereby is. This claim arose out of a settlement agreement reached by the parties in a case entitled Norval J. Landry, et al. v. Daniel Walker, et al., filed in the U.S. District Court for the Northern District of Illinois, No. 74-CC-1790. Respondent has stated in its answer that said agreement is a contract between Claimants and Respondent and should be made the basis for an award of $4,000.00 to the Claimants in full settlement of their claims against the Respondent. From all the pleadings before us we find that there is no dispute as to any of the facts and Claimants are entitled to judgment as a matter of Law. It is hereby ordered that Claimants be, and hereby are, awarded the sum of $4,000.00 (four thousand dollars and no cents) in full satisfaction of any and all claims the Claimants or their attorneys may have, or may arise as a result of the alleged occurrences which were the subject matter of their lawsuit in the U.S. District Court, cited above, including, but not limited to, any and all legal fees and costs of the suit involved in the above named lawsuit, in the settlement thereof, or in the procurement of this award.